Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Application Status
In response to Non-Final Office Action mailed on 10/15/2021, applicants’ response dated 01/18/2022 is acknowledged; in said response applicants’ have amended claims 1-2 and 15 added new claims 16-20. Thus, amended claims 1-20 are pending and are now under consideration for examination. Rejections and/or objections not reiterated from previous office action are hereby withdrawn.
New-Claim Rejections: 35 USC § 103
New rejection is necessitated by claim amendments 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Karau et al., (US 9,012,227, in IDS; 100% sequence identity to SEQ ID NO: 1 of the instant invention, see provided sequence alignment) and further in view of Potter et al., (US 9,200,043, in IDS), Gaertner et al., (US 2011/0162259 A1, in IDS), Lennen et al., (Biotechnol. Bioeng., 2010, Vol. 106(2): 193-202, in IDS), Handke et al., (Metabolic Eng., Kalscheuer et al., (Microbiol., 2006, Vol. 152: 25-29-2536) and Huang et al., (Separation and Purification Technol., 2008, Vol. 62: 1-21).
	Claims 1-20 are directed to a method of oxidizing an alkyl … said method comprising any microorganism … c) allowing the aqueous solution contacted with the water-immiscible organic solvent from b) to settle for 5 to 10 minutes, thereby forming an aqueous phase comprising the microorganism and an organic phase comprising the water-immiscible organic solvent; … said microorganism is an E.coli (as in claim 6) expressing a recombinant alkane oxidase (AlkB) … said recombinant alkane oxidase having at least 90% identity to SEQ ID NO: 1 … and said microorganism having a reduced fatty acid degradation capacity compared to its wild-type and the fatty acid degradation capacity, wherein the fatty acid degradation capacity is reduced due to deletion, inhibition or inactivation of one or more genes encoding enzymes involved in -oxidation pathway … enzymes involved in -oxidation pathway is selected from the group consisting of any fatty acid importer having at least 90% identity to SEQ ID NO: 2, a fatty acid-CoA ligase having at least 90% identity to SEQ ID NO: 3, an acyl-CoA dehydrogenase having at least 90% identity to SEQ ID NO: 4, an enoyl-CoA hydratase having at least 90% identity to SEQ ID NO: 5, and a 3-Ketoacyl-CoA thiolase having at least 90% identity to SEQ ID NO: 6 (the instant application/claims use open-ended transitional term/phrase “comprising” which is inclusive of additional un-recited elements); … in said method, wherein the water-immiscible organic solvent comprises at least one selected from the group consisting of oleic acid and hexanoic acid… (as in claims 16 and 19).
Regarding claims 1-15 and 17-20, Karau et al., (US 9,012,227, in IDS) teach a recombinant E.coli comprising alkane oxidase(s)/alkane monooxygenase (100% sequence identity to SEQ ID NO: 1 of the instant invention, see provided sequence alignment), said recombinant E.coli further overexpressing an alcohol dehydrogenase, an amino acid dehydrogenase, a transaminase, and an alanine dehydrogenase, said recombinant E.coli able to produce carboxylic acid esters (compounds comprising an alkyl group) including separation of said carboxylic acid esters, said method involving contacting an aqueous phase with water-immiscible organic solvent. Applicants’ are directed to the following sections in Karau et al., (US 9,012,227, in IDS): Abstract; col. 1, lines 12-34; col. 2, lines 25-49; col. 3, lines 7-25; col. 6, lines 15-67; col. 8, lines 54-67 to col. 9, 1-7; col. 11, lines 17-67; and entire document.
Especially, Karau et al., teach that product yield of fatty acid esters can range from 10 times to 10,000 times more than the wild-type cell; see column 2, lines 56-65 and reproduced below:   

    PNG
    media_image1.png
    137
    328
    media_image1.png
    Greyscale

Especially, Karau et al., teach said method involving contacting an aqueous phase with water-immiscible organic solvent; see column 9, lines 36-51; column 11, lines 37-67 to column 12, lines 1-11; and column 12, lines 38-43 and reproduced below:


    PNG
    media_image2.png
    226
    332
    media_image2.png
    Greyscale

Col. 11, lines 37-67 to Col. 12, lines 1-11

    PNG
    media_image3.png
    433
    323
    media_image3.png
    Greyscale

Col. 12, lines 38-43

    PNG
    media_image4.png
    97
    343
    media_image4.png
    Greyscale

Additionally, regarding claims 1-15 and 17-20,  analogous art Potter et al., (US 9,200,043, in IDS) also provide teaching, suggestion and motivation regarding method involving contacting an aqueous phase with water-immiscible organic solvent lauric acid methyl ester (as in claims 4, 8-9 and 15); see column 4, lines 11-65; and columns 13-14 of Potter et al., (US 9,200,043, in IDS) and reproduced below:
Col. 4

    PNG
    media_image5.png
    743
    327
    media_image5.png
    Greyscale

Cols. 13-14

    PNG
    media_image6.png
    178
    343
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    349
    339
    media_image7.png
    Greyscale

The teachings of Karau et al., (US 9,012,227, in IDS) and Potter et al., (US 9,200,043, in IDS) is described above; however, said references are silent regarding said genetically modified microorganism/E.coli further having a reduced fatty acid degradation capacity compared to its wild-type, wherein the fatty acid degradation capacity is reduced due to deletion one or more genes encoding enzymes involved in -oxidation pathway … said enzymes involved in -oxidation pathway is selected from the group consisting of any fatty acid importer having at least 90% identity to SEQ ID NO: 2, any fatty acid-CoA ligase having at least 90% identity to SEQ ID NO: 3, any acyl-CoA dehydrogenase having 1, 10-14 and 18-19); … in said method, wherein the water-immiscible organic solvent comprises at least one selected from the group consisting of oleic acid and hexanoic acid… (as in claims 16 and 19). 
Regarding claims 1, 10-14 and 18-19, analogous art Gaertner et al., (US 2011/0162259 A1, in IDS) provide clear teaching, motivation and suggestion regarding genetically modified microorganism/E.coli further having a reduced fatty acid degradation capacity compared to its wild-type, wherein the fatty acid degradation capacity is reduced due to deletion one or more genes encoding enzymes involved in -oxidation pathway … enzymes involved in -oxidation pathway is selected from the group consisting of a fatty acid importer, a fatty acid-CoA ligase, an acyl-CoA dehydrogenase, an enoyl-CoA hydratase, and a 3-Ketoacyl-CoA thiolase. Applicants’ are directed to the following sections in art Gaertner et al., (US 2011/0162259 A1, in IDS): Abstract; paragraphs [0023], [0026-0027], [0029], [0034-0035], [0051-0053], [0120], [0145-0161], [0217-0220], [0295] and entire document; some of the relevant sections from art Gaertner et al., (US 2011/0162259 A1, in IDS) is reproduced below:

    PNG
    media_image8.png
    149
    346
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    247
    329
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    184
    353
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    170
    329
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    194
    338
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    610
    338
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    99
    323
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    150
    339
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    54
    345
    media_image16.png
    Greyscale

Gaertner et al., (US 2011/0162259 A1, in IDS) clearly demonstrate increased production of fatty acid derivatives including dodecanoate derivatives and fatty acid esters; please see paragraphs [0061], [0094-0101], [0145-0153], [0240-0242]; claim 20 and reproduced below:    

    PNG
    media_image17.png
    187
    339
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    112
    340
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    563
    351
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    451
    338
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    488
    341
    media_image21.png
    Greyscale

Gaertner et al., (US 2011/0162259 A1, in IDS) clearly demonstrate increased production of fatty acid derivatives including dodecanoate derivatives and fatty esters; and phase separation of produced fatty acid derivatives in paragraphs [0213], [0217-0218] and reproduced below: 

    PNG
    media_image22.png
    89
    332
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    151
    330
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    237
    332
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    55
    338
    media_image25.png
    Greyscale



    PNG
    media_image26.png
    891
    343
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    347
    340
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    99
    346
    media_image28.png
    Greyscale

   Similarly, regarding claims 1, 10-14 and 18-19, analogous art of Lennen et al., (Biotechnol. Bioeng., 2010, Vol. 106(2): 193-202, in IDS) provide clear teaching, suggestion and motivation for deleting fatty acid degradation pathway enzymes such as fadD (fatty acid CoA ligase), fadE (acyl CoA dehydrogenase), fadB (enoyl CoA hydratase) and fadA (3-ketoacyl CoA thiolase) in a recombinant E.coli overproducing fatty acids and fatty acid derivatives and alkanes, including compounds comprising alkyl groups that are useful in the production of bio-fuels and deletion of said fatty acid degradation pathway enzymes resulting in increased production of fatty acids and fatty acid derivatives. Applicants’ are directed to the following sections in in IDS): Abstract; Fig. 1, page 194; Table I, page 195; Table II, page 196; and entire document. 
Lennen et al., also clearly demonstrate 7-fold increase in production of fatty acid derivatives in fadE (deletion) E.coli cells; see page 201, column 1, Conclusion paragraph, reproduced below:
Conclusion
A strain of E. coli that exhibits an approximately sevenfold increase in fatty acid production (predominantly C12 fatty acids) over the baseline strain (RL08) was metabolically engineered. A key aspect of the strategy was utilizing a low copy number vector for expression of BTE. The successful conversion of overproduced fatty acids to a useful enriched liquid alkane stream was demonstrated by a novel process that couples microbial production of free fatty acids to a catalytic reaction step. Further genetic and process improvements are currently underway to increase fatty acid yields and alkane recovery.

Regarding claims 1 and 10-14, analogous art Handke et al., (Metabolic Eng., 2011, Vol. 13: 28-37, in IDS) also provide clear teaching, suggestion and motivation wherein said reference teaches genetically modified microorganism/E.coli strains with reduced fatty acid degradation capacity, manipulation of fatty acid biosynthesis pathway in E. coli, specifically deletion of fadE (acyl CoA dehydrogenase), fadB (enoyl CoA hydratase) and fadA (3-ketoacyl CoA thiolase) resulting in increased production of fatty acid derived products such as biofuels, fatty acid ethyl esters and alkanes. Applicants’ are directed to the following sections in Handke et al., (Metabolic Eng., 2011, Vol. 13: 28-37, in IDS): Abstract; Fig. 1, page 30; col. 1, first paragraph, page 31; col. 1, third paragraph, page 32; col. 1, second paragraph, page 33; and entire document. 
Handke et al., also advantageously teach increase in production of fatty acid derivatives and alcohols in fadE (deletion) E.coli cells; see page 31, FIG. 2 column 1, paragraph 1, reproduced below:
4. Fatty acid beta-oxidation in E. coli 
Fatty acid beta-oxidation in E. coli is induced by the presence of long chain fatty acids (LCFAs) in the growth medium and occurs both aerobically and anaerobically (Campbell etal.,2003). Regulation of the oxidation pathway is performed mainly by the control protein FadR which represses the fad regulon. This regulon contains genes necessary to breakdown fatty acids into acyl-CoA and shortens the long chain fatty acid by two carbons each cycle. In the presence of LCFAs, FadR releases from the operator and allows transcription of fad genes. A significant portion of research on lipids in E. coli is focused on fatty acids and fatty acid-derived products and therefore many approaches inactivate the beta-oxidation pathway by deletion of LCFA uptake genes (fadD and/or fadE) necessary to transport extracellular fatty acids into the cell (Steen et al.,2010). 
Regarding claims 1, 10-14 and 18-19, the structural and functional elements of the instant invention are taught by the references of: Hoshino et al., (US 8,389,249; 100% sequence identity to SEQ ID NOs: 2, 4, 5 and 6 of the instant invention, see provided sequence alignments), and Berry et al., (US 8,048,654; 100% sequence identity to SEQ ID NO: 3 of the instant invention, see provided sequence alignment).
Regarding claims 16 and 19, … in said method, wherein the water-immiscible organic solvent comprises at least one selected from the group consisting of oleic acid and hexanoic acid…; the following references provide teaching, suggestion and motivation for the use of water-immiscible organic oleic acid in recombinant microorganism/E.coli engineered to produce alkyl esters of fatty acids/fatty acid methyl esters/fatty acid ethyl esters (FAEEs); applicants’ are directed to the following references:
Kalscheuer et al., (Microbiol., 2006, Vol. 152: 25-29-2536) teach the use of oleic acid as an organic solvent in recombinant microorganism producing alkyl esters of fatty acids/fatty acid methyl esters/fatty acid ethyl esters (FAEEs); see Abstract; Bioreactor cultivation, col. 1, page 2531; Fig. 1, page 2532; Fig. 3, page 2534; Fig. 5. Page 2535; and entire document provides evidence that oleic acid is non-toxic and the use of oleic acid as an organic solvent; and
 Huang et al., (Separation Purification Technol., 2008, Vol. 62: 1-21) also provide clear evidence teaching, suggestion and motivation for the use of oleic acid in separation technologies/in-situ extraction of substrates; see page 14, col. 1-2 and Fig. 15. 
Examiner would also like to point out that Karau et al., (US 9,012,227, in IDS) teach and suggest the use of in-situ extraction; see reproduced below 
Col. 11, lines 37-67 to Col. 12, lines 1-11

    PNG
    media_image3.png
    433
    323
    media_image3.png
    Greyscale

Col. 12, lines 38-43

    PNG
    media_image4.png
    97
    343
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Karau et al., and Potter et al., to generate a recombinant microorganism/E.coli comprising alkane oxidase(s)/alkane monooxygenase and said recombinant microorganism/E.coli able to produce carboxylic acid esters (comprising an alkyl group) involved in the biochemical pathway for the production of carboxylic acid esters; said genetic modification in said recombinant host cell involving enhancing the activities of enzymes that are involved in the synthesis of as suggested by Gaertner et al., Lennen et al., and Handke et al., and the references of Kalscheuer et al., and Huang et al., teach the use of oleic acid as an organic solvent in recombinant microorganism producing alkyl esters of fatty acids/fatty acid methyl esters/fatty acid ethyl esters (FAEEs), provides evidence that oleic acid is non-toxic and the use of oleic acid as an organic solvent. Motivation to generate such a modified microorganism derives from the fact that fatty acid derivatives and carboxylic acid esters of said fatty acid derivatives are commercial products of importance and useful in the preparation of fine chemicals, oil, biofuels and in plastic industry (Karau et al., Potter et al., Gaertner et al., Lennen et al., and Handke et al.,). The expectation of success is high, because the combined teachings of Karau et al., Potter et al., Gaertner et al., Lennen et al., Handke et al., Hoshino et al., Berry et al., Kalscheuer et al., and Huang et al., teach the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation). 
Given this extensive teaching in prior art (of Karau et al., Potter et al., Gaertner et al., Lennen et al., Handke et al., Hoshino et al., Berry et al., Kalscheuer et al., and  Huang et al.,) i.e., a method of oxidizing an alkyl … said method comprising any microorganism … c) allowing the aqueous solution contacted with the water-immiscible organic solvent from b) to settle for 5 to 10 minutes, thereby forming an aqueous phase comprising the microorganism and an organic phase comprising the water-immiscible organic solvent, … said microorganism is an E.coli expressing a recombinant alkane oxidase (AlkB) … said recombinant alkane oxidase having at least 90% identity to SEQ ID NO: 1 … and said microorganism having a reduced fatty acid degradation capacity compared to its wild-type and the fatty acid degradation capacity, wherein the fatty acid degradation capacity is reduced due to deletion, inhibition or inactivation of one or more genes encoding enzymes involved in -oxidation pathway … enzymes involved in -oxidation pathway is selected from the group consisting of any fatty acid importer having at least 90% identity to SEQ ID NO: 2, a fatty acid-CoA ligase having at least 90% identity to SEQ ID NO: 3, an acyl-CoA dehydrogenase having at least 90% identity to SEQ ID NO: 4, an enoyl-CoA hydratase having at least 90% identity to SEQ ID NO: 5, and a 3-Ketoacyl-CoA thiolase having at least 90% identity to SEQ ID NO: 6 (the instant application/claims use open-ended transitional term/phrase “comprising” which is inclusive of additional un-recited elements); … in said method, wherein the water-immiscible organic solvent comprises at least one selected from the group consisting of oleic acid and hexanoic acid…, as taught by the instant invention and as claimed in claims 1-20 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 	Therefore, claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Karau et al., (US 9,012,227, in IDS; 100% sequence identity to SEQ ID NO: 1 of the Kalscheuer et al., (Microbiol., 2006, Vol. 152: 25-29-2536) and Huang et al., (Separation and Purification Technol., 2008, Vol. 62: 1-21).
Applicants’ have traversed the above 35 U.S.C. 103(a) rejection with the following arguments; said arguments are relevant for the new 103(a) rejection above: (see pages 8-12 of Applicants’ REMARKS dated 01/18//2022). 
	Applicants’ argue: “… Claim 1 recites, as amended herein, a method for oxidizing an alkyl including the steps of “a) contacting the alkyl with an aqueous solution comprising a microorganism such that the alkyl is converted to an oxidized alkyl, where the microorganism expresses a recombinant alkane oxidase and has a reduced fatty acid degradation capacity compared to its wild type. ..; b) contacting the aqueous solution from a) with a water-immiscible organic solvent; and c) allowing the aqueous solution contacted with the water-immiscible organic solvent from b) to settle for 5 to 10 minutes, thereby forming an aqueous phase comprising the microorganism and an organic phase comprising the water-immiscible organic solvent ...” (emphasis added with underline).

	The microorganism employed in the method of claim 1 is capable of oxidizing an alkyl, and has a reduced fatty acid degradation capacity compared to its wild type. As recited in the step c) in claim 1, a mixture of an aqueous medium and a water-immiscible organic solvent can be separated into an aqueous phase and an organic phase in 5 to 10 minutes… 
	These results would have been unexpected. As explained above, Karau and Potter are silent about deleting the fadE gene in a microorganism, and Gaertner, Lennen, and Handke merely mention 

Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons: Contrary to applicants’ arguments and assertions, examiner maintains his position for reasons made of record in the Office-action dated 10/15/2021 and additionally for the following reasons. 
Contrary to applicants’ arguments and assertions, examiner has provided new references (necessitated by claim amendments ) and said references provide teaching, suggestion and motivation for the use of water-immiscible organic solvent oleic acid in recombinant microorganism/E.coli engineered to produce alkyl esters of fatty acids/fatty acid methyl esters/fatty acid ethyl esters (FAEEs); applicants’ are directed to the following references:
Kalscheuer et al., (Microbiol., 2006, Vol. 152: 25-29-2536) teach the use of oleic acid as an organic solvent in recombinant microorganism producing alkyl esters of fatty acids/fatty acid methyl esters/fatty acid ethyl esters (FAEEs); see Abstract; Bioreactor cultivation, col. 1, page 2531; Fig. 1, page 2532; Fig. 3, page 2534; Fig. 5. Page 2535; and entire document provides evidence that oleic acid is non-toxic and the use of oleic acid as an organic solvent; and
 Huang et al., (Separation and Purification Technol., 2008, Vol. 62: 1-21) also provide clear evidence teaching, suggestion and motivation for the use of oleic acid in separation technologies/in-situ extraction of substrates; see page 14, col. 1-2 and Fig. 15. 
Examiner also would like to point out that oleic acid is non-toxic to cells producing fatty acid esters and said cells are capable of utilizing oleic acid as a sole carbon source for growth; see relevant sections enclosed below from the cited references in the above rejection:
	Hoshino et al., (US 8,389,249) provides evidence that oleic acid is utilized by E.coli and is non-toxic

    PNG
    media_image29.png
    449
    325
    media_image29.png
    Greyscale



    PNG
    media_image30.png
    85
    316
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    198
    332
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    295
    316
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    98
    326
    media_image33.png
    Greyscale


Col. 5

    PNG
    media_image34.png
    268
    322
    media_image34.png
    Greyscale

Col. 6

    PNG
    media_image35.png
    193
    322
    media_image35.png
    Greyscale

fadR gene (transcription factor) deletion that regulates the expression of fadE gene; col. 20

    PNG
    media_image36.png
    445
    322
    media_image36.png
    Greyscale

Col. 35

    PNG
    media_image37.png
    171
    326
    media_image37.png
    Greyscale

	Similarly, Berry et al., (US 8,048,654) also provides evidence that oleic acid is utilized by E.coli and is non-toxic
Col. 25

    PNG
    media_image38.png
    383
    322
    media_image38.png
    Greyscale

Claim

    PNG
    media_image39.png
    60
    325
    media_image39.png
    Greyscale


Summary of Pending Issues
The following is a summary of issues pending in the instant application
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Karau et al., (US 9,012,227, in IDS; 100% sequence identity to SEQ ID NO: 1 of the instant invention, see provided sequence alignment) and further in view of Potter et al., (US 9,200,043, in IDS), Gaertner et al., (US 2011/0162259 A1, in IDS), Lennen et al., (Biotechnol. Bioeng., 2010, Vol. 106(2): 193-202, in IDS), Handke et al., (Metabolic Eng., 2011, Vol. 13: 28-37, in IDS), Hoshino et al., (US 8,389,249; 100% sequence identity to SEQ ID NOs: 2, 4, 5 and 6 of the instant invention, see Kalscheuer et al., (Microbiol., 2006, Vol. 152: 25-29-2536) and Huang et al., (Separation and Purification Technol., 2008, Vol. 62: 1-21).
Conclusion
	None of the claims are allowable. Claims 1-20 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants’ must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652